DUCKER, JUDGE:
Claimants, Michael Catsos and Evangeline Catsos, allege damages in the amount of $101.41 to their 1967 Oldsmobile Cutlass sedan by reason of hot welding lead having fallen from the upper part of the Kanawha City Bridge in Charleston where State Road Commission employees were working on April 24, 1969, on claimants’ automobile as claimants were driving across said bridge. The damage done was to the windshield of the automobile. The allegations of the claimant are stipulated as true by the respondent.
This case is basically the same as Case No. D-248, Beranak v. State Road Commission, and we see no reason to repeat the legal basis for an award.
As the claim is just, we award the claimants damages in the sum of $101.41.
Award of $101.41.